DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 01/12/2021 and the Request for Continued Examination (RCE under 37 CFR 1.114) filed 01/22/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-6, 8-11, and 13-22
Withdrawn claims: None
Previously cancelled claims: 7 and 12
Newly cancelled claims: None
Amended claims: 1 and 19
New claims: None
Claims currently under consideration: 1-6, 8-11, and 13-22
Currently rejected claims: 1-6, 8-11, and 13-22
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/12/2021 has been entered.
Claim Objections
Claim 19 is objected to because of the following informalities: either the words “of the” need to be deleted or the word “composition” needs to be re-added. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “reduced temperature” in claims 1 and 19 is a relative term which renders the claims indefinite. The term “reduced temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Though the present specification suggests that “lower temperatures” of below 285°F may be used (0047), the range is not interpreted as being a clear limit on the range that is encompassed by the term “reduced temperature”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-11 and 13-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferruzzi (U.S. 2004/0096547 A1) in view of Nair et al. (U.S. 2007/0254068 A1), Anderson et al. (U.S. 2008/0317891 Al), Nijhuis et al. (U.S. 7,201,934 B2) and Ares et al. (Ares, G., Barreiro, C., Deliza, R., Gambaro, A., "Alternatives to reduce the bitterness, astringency and characteristic flavour of antioxidant extracts," Food Research International, 42:871-878 (2009)).
Regarding claim 1, Ferruzzi discloses a ready-to-drink dairy-based aqueous beverage ([0001]) that is shelf-stable ([0072]) comprising a proteinaceous liquid (milk protein) ([0029]), a stabilizer (soluble fibers) ([0055]), an edible acid (citric acid) present in an amount sufficient to provide a beverage pH below 4.6 (specifically, “from about 2.7 to about 4.2”) ([0044], [0045]), and polyphenols that are flavanols ([0042]). Ferruzzi also discloses the beverage as being sterilized during processing ([0072]). Ferruzzi further discloses that the flavanol comprises from about 0.001% to about 5% of the beverage ([0043]), which corresponds to a concentration of 0.01-50 mg/ml. The present specification discloses a serving may be between 50 to 250 ml (0039). The claimed limitation of a total cocoa polyphenol content of at least 100 mg/serving, is considered to claim a range of concentrations from 100mg/250ml to 100mg/50ml, or 0.4-2 mg/ml. The range disclosed in Ferruzzi of 0.01-50 mg/ml therefore renders the claimed range of 0.4-2 mg/ml (i.e., 100 mg/serving) obvious to a skilled practitioner.
Ferruzzi does not explicitly disclose (i) the polyphenol is derived from a milled cocoa extract, (ii) the sterilization as being at reduced temperatures due to the combination of the edible acid and the pH to minimize the loss of cocoa flavanols and cocoa procyanidins and reduce other detrimental effects otherwise potentially caused by UHT sterilization, or (iii) the shelf stability as being at room temperature for at least six months.
However, Nair et al. discloses a cocoa extract obtained from cocoa powder ([0012]) comprising cocoa polyphenols that is useful for producing a beverage, where the 
It would have been obvious to one having ordinary skill in the art to incorporate cocoa polyphenols including flavanols and flavanol oligomers (procyanidins) according to Nair et al. into the beverage of Ferruzzi and to mill the cocoa polyphenols according to Anderson et al. to minimize any undesirable organoleptic properties as described in Nijhuis et al. First, Nair et al. discloses epicatechin is among the most abundant flavanoids in cocoa and is useful for addition to a beverage intended to counteract heart disease ([0013], [0009]). Ferruzzi indicates the addition of flavanols to a beverage is particularly preferred for the health benefits of the flavanol ([0041]). Such flavanols include epicatechin, which may be extracted from vegetables ([0042]). Ferruzzi further discloses the extraction of caffeine from cocoa ([0033]). Since Ferruzzi does not explicitly disclose natural vegetable sources from which flavanols may be extracted, a skilled practitioner would consult Nair et al. to determine an appropriate source. Since cocoa is used in Ferruzzi to extract caffeine, the additional extraction of polyphenols from cocoa would 
As for the requirement that the cocoa extract is milled, Anderson et al. discloses milling cocoa polyphenol extracts to reduce the particle size to improve the flavor of a wide range of edible products (Abstract). Such milled cocoa extracts are thus known in the art. However, regarding milling of the cocoa extract, Anderson et al. does state: “One skilled in the art would expect that by milling bitter or astringent compounds, the compound’s increased surface area would cause increased levels of bitterness or astringency, as is observed with caffeine. Surprisingly, when the milled high CP extracts are milled to smaller particle sizes, one sees a reduction in bitterness and astringency. The same flavor improvement does not result when the milled high CP cocoa extracts are added to water or an aqueous-based system such as milk or cream.” Conversely, the present specification states: “The cocoa extract used in the compositions of the present subject matter can be milled to reduce the particle size of the extract. ... This reduced particle size provides for a further reduction in the astringency, which in turn provides for a more palatable composition.” ([0041]). Neither reference provides any additional teaching on the subject. In order to reconcile these contradicting assertions that are unsupported by evidence, the statement in Anderson et al. is first determined to not necessarily teach away from the use of milled high CP cocoa extracts in aqueous-based systems for the following reasons: (1) the “same flavor improvement” is not necessarily equivalent to “no flavor improvement”, but instead may be a measure of degree—the reduction in bitterness and astringency observed in chocolate products is greater than the reduction of bitterness and astringency in aqueous-based products, or (2) the flavor improvement in chocolate products is 
As for the sterilization conditions, the present specification indicates that “reduced temperatures” as claimed may be below 285°F (0047), or 140.6°C. Ferruzzi discloses the pH is limited to the maximum acidity for microbial inhibition ([0044]) and indicates that the beverage may be sterilized, pasteurized, or ultrapasteurized “at appropriate process conditions” in order to impart shelf stability ([0072]). Nair et al. discloses that tunnel pasteurization may occur at 175°F (79.4°C) and that pasteurization may occur at temperatures as low as about 120°C (248°F) ([0024]). Since Ferruzzi indicates a preference for sterilization at appropriate process conditions, a skilled practitioner would be motivated to consult and incorporate sterilization temperatures as taught in Nair et al. As such, heat treatment at a temperature below 285°F, 140.6°C, would be obvious to a skilled practitioner. Any consequent effects of sterilization at such temperatures would likewise be obvious to a skilled practitioner, including minimizing the loss of cocoa flavanols and cocoa procyanidins and the reduction of other detrimental effects that may be caused by higher sterilization temperatures.
As for the shelf stability, the present specification defines “shelf-stable” as a product that “will not spoil or become unsafe from the microbial point of view” when stored at ambient temperature (0026). Ferruzzi indicates that the beverage may be sterilized in order to produce a shelf-stable product ([0072]). Nair et al. discloses that various treatment methods, including heating, may be applied to beverages to achieve a stable storage period of at least six months at room temperature ([0004]). The combined instruction of Ferruzzi and Nair et al. as related to the application of a heat treatment in order to impart a shelf life of at least six months at room temperature thus renders the claimed limitation that the beverage remains shelf stable at room temperature for at least six months obvious to a skilled practitioner. Since all of the present claim 
As for claims 2-4, Ferruzzi discloses the beverage of claim 1, wherein the pH is below 4.2 (claim 2), from about 3.5 to about 4.0 (claim 3), and from about 3.8 to about 4.0 (claim 4) (specifically, “from about 2.7 to about 4.2”) ([0044]).
As for claim 6, Ferruzzi discloses the edible acid as being citric acid ([0045]).
As for claim 8, Ferruzzi discloses the flavanol as comprising from about 0.001% to about 5% of the beverage ([0043]), which corresponds to a concentration of 0.01-50 mg/ml. The present specification, published as U.S. 2011/0217443 A1, discloses a serving may be between 50 to 250 ml ([0040]). The claimed limitation of claim 8 of at least 200 mg/serving is considered to claim a range of concentrations from 200mg/250ml to 200mg/50ml, or 0.8-4 mg/ml. The range disclosed in Ferruzzi of 0.01-50 mg/ml therefore renders the claimed range of 0.8-4 mg/ml (i.e., 200 mg/serving) obvious to a skilled practitioner.
As for claims 9-11, Ferruzzi discloses the beverage is a non-chocolate flavored beverage ([0015], where “unflavored milks” indicates the beverage is non-chocolate; [0091], where the inclusion of syrups or chocolate pieces is considered optional).
As for claims 13-18, Ferruzzi, Nair et al., Anderson et al., Nijhuis et al. and Ares et al. render the beverage of claim 2 obvious.
The cited prior art does not explicitly disclose the beverage as retaining at least 80% of the post-processing amount of (-)-epicatechin after six months of storage at room temperature (claim 13), at least 80% of the epicatechin after nine months (claim 14), at least 90% of the epicatechin after six months (claim 15), at least 90% of the epicatechin after nine months (claim 16), at least 75% of the post-processing amount of the total content of flavanols and procyanidins 
However, the present specification discloses “the low pH of a beverage increases retention of polyphenols over the shelf life of the composition,” resulting in beverages having all the claimed shelf life properties ([0037]). Ferruzzi discloses the pH of the beverages may preferably range “from about 2.7 to about 4.2” ([0044]). Nair et al. discloses the beverages containing cocoa-polyphenols as being stable for at least six months at room temperature ([0004], [0010]).
A skilled practitioner would find the production of a beverage having the claimed stability properties to be obvious in light of the teachings of Ferruzzi and Nair et al. Ferruzzi discloses the preferred pH of the beverage ([0044]) is comparable to that indicated by the present specification as providing the necessary shelf life of the product ([0033], [0037]). Nair et al. discloses multiple techniques for increasing the shelf-life of a beverage, including aseptic processing ([0010]), filtering, irradiating and heating ([0004]). Since a beverage having the claimed components is considered obvious and the pH is comparable to that indicated as providing the requisite stability, any resulting stability is considered obvious as well. A skilled practitioner would thus find the claimed stability properties to be obvious.
Regarding claim 19, Ferruzzi discloses a shelf-stable aqueous composition ([0072]) that is dairy based ([0001]) comprising a proteinaceous component (milk protein) ([0029]), a stabilizer (soluble fibers) ([0055]), an edible acid (citric acid) present in an amount sufficient to provide a composition pH below 4.2 (specifically, “from about 2.7 to about 4.2”) ([0044], [0045]), and polyphenols that are flavanols (epicatechin) ([0042]), wherein the composition 
Ferruzzi does not explicitly disclose (i) the polyphenol is derived from a milled cocoa extract, (ii) the sterilization as being at reduced temperatures due to the combination of the edible acid and the pH to minimize the loss of cocoa flavanols and cocoa procyanidins and reduce other detrimental effects otherwise potentially caused by UHT sterilization, or (iii) the shelf stability as being at room temperature for at least six months.
However, Nair et al. discloses a cocoa extract obtained from cocoa powder ([0012]) comprising cocoa polyphenols that is useful for producing a beverage, where the polyphenols include flavanols in both monomeric and oligomeric (i.e., procyanidins) forms ([0013] , where “lower level polymers” is considered to include oligomers ranging from 2-10 monomeric units). Anderson et al. discloses milling a cocoa extract ([0014]). Nijhuis et al. discloses generally that particle size can be controlled to minimize large particles to avoid a gritty mouthfeel in a cocoa powder (C3, L29-L31). Ares et al. discloses that milk was “very effective” in reducing the bitterness and astringency of certain polyphenolic compounds (p. 872, § 2.2 Antioxidant extracts preparation; pp. 876-877, bridging paragraph) and suggests generally that “[t]he effectiveness of milk and sucrose in reducing the bitterness and astringency of the extracts suggest that sweetened dairy products could be interesting carriers for the development of functional foods containing polyphenolic-rich antioxidant extracts” (p. 877, § 5. Conclusions, ¶4).
It would have been obvious to one having ordinary skill in the art to incorporate cocoa polyphenols including flavanols and flavanol oligomers (procyanidins) according to Nair et al. into the beverage of Ferruzzi and to mill the cocoa polyphenols according to Anderson et al. to 
As for claim 20, Ferruzzi discloses the product may be a beverage comprising at least 60% water, a beverage concentrate comprising from 20-60% water, and an essentially dry composition comprising less than about 20% water ([0020]). As such, Ferruzzi effectively discloses a range of water content for the product, which would include a water content at which the product would be considered a gel—i.e., a water content at some point between a product considered essentially dry and the fully diluted beverage.
As for claims 21 and 22, Anderson et al. discloses the milled cocoa extract as having a particle size of about 75 microns or less ([0014]).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferruzzi (U.S. 2004/0096547 A1) in view of Nair et al. (U.S. 2007/0254068 A1), Anderson et al. (U.S. 2008/0317891 Al), Nijhuis et al. (U.S. 7,201,934 B2) and Ares et al. (Ares, G., Barreiro, C., Deliza, R., Gambaro, A., "Alternatives to reduce the bitterness, astringency and characteristic flavour of antioxidant extracts," Food Research International, 42:871-878 (2009)) as applied to claim 1 above, and further in view of Gobbo et al. (U.S. 5,529,796).
Regarding claim 5, Ferruzzi, Nair et al., Anderson et al., Nijhuis et al. and Ares et al. render the beverage of claim 21 obvious.
The cited prior art does not explicitly disclose the stabilizer is high methoxyl pectin.
However, Gobbo et al. indicates the use of high methoxy pectin to stabilize acidified milk drinks is well known with the field of art (C1, L33-L35).
It would have been obvious to one having ordinary skill in the art to use high methoxyl pectin as the stabilizer of the beverage disclosed in Ferruzzi. First, Ferruzzi indicates pectins are preferred soluble fibers ([0057]) for stabilizing components in a beverage ([0055]). The reference then discloses low methoxy pectins are even more preferred, which implies other pectins, such as high methoxy pectins, may be used. Regardless, Gobbo et al. discloses the use of high methoxy pectin is commonplace in the art for stabilizing acidified milk drinks (C1, L33-L35). A skilled practitioner would thus find the use of high methoxy pectin as a stabilizer of the beverage of Ferruzzi to be obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-4, 6, 8-11 and 13-22 over Ferruzzi, Nair et al., Anderson et al., Nijhuis et al. and Ares et al.; and claim 5 over Ferruzzi, Nair et al., Anderson et al., Nijhuis et al., Ares et al. and Gobbo et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the claims as newly amended to require sterilization under reduced temperatures are not disclosed in the prior art (Applicant’s Remarks, p. 10, ¶2 – p. 11, ¶1). Applicant asserted that ultra-pasteurization requires heating to about 275°F (Applicant’s Remarks, p. 11, ¶2).
As detailed in the claim rejections, though, Nair et al. discloses sterilization temperatures ([0024]) that render the presently-claimed sterilization protocol obvious to a skilled practitioner. That sterilization at such temperatures results in improved shelf life would likewise be obvious.
Applicant then argued that Ferruzzi discloses suitable pH values as high at 8 and sterilization via pasteurization or ultra-pasteurization (Applicant’s Remarks, p. 11, ¶4). Applicant asserted that the examples of Ferruzzi do not include and flavanols. Id
As Applicant notes, though, the reference discloses a preference for pH values in the range of about 2.7-4.2 and further indicates that higher acidity is preferred in order to inhibit microbial proliferation ([0044]). Such instruction is adequate to deem the claimed pH obvious. Also, Ferruzzi teaches that the beverage may be pasteurized, ultra-pasteurized, or sterilized ([0072]), indicating that sterilization protocols that would not necessarily be considered pasteurization or ultra-pasteurization nonetheless fall within the scope of the disclosure. The reference specifically states that such protocols are for when a “shelf stable composition is desired” ([0072]), which would reasonably suggest to a skilled practitioner that improved shelf stability would be achieved as a result of the sterilization. That the examples of Ferruzzi do not include flavanols does not undermine the conclusion of obviousness, since the combination of Ferruzzi with the additional secondary references renders the inclusion of flavanols obvious and Ferruzzi teaches practices for increasing shelf life that would still be applicable even when the beverage comprised such flavanols, regardless of whether the references recognized such a benefit. MPEP 2145 II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”). Applicant’s arguments are unpersuasive.
Applicant next argued that Nair et al. teaches that a pH as high as about 7 will help prevent deterioration of polyphenols, thus “leaving no reason for one of skill in the art to decrease the pH as required by all pending claims” (Applicant’s Remarks, p. 12, ¶2).
However, the primary reference, Ferruzzi, plainly states a preference for a pH in the range of about 2.7-4.2 ([0044]), which was relied on in deeming the claimed pH obvious. Even Nair et al. states: “Since certain cocoa polyphenols and flavanols can be effected by pH and the steeping water used, pH of the water can be maintained or adjusted, for example to be in a 
Applicant also argued that Nair et al. does not teach that its beverage that achieves a shelf life of at least six months at room temperature has the other claimed limitations, such as being a dairy-based beverage where the acidic pH allows for less strenuous sterilization conditions (Applicant’s Remarks, p. 12, ¶3). Applicant asserted that the disclosure of Nair et al. “is more consistent with sterilization using a normal ultra-pasteurization process, at temperatures that substantially degrade cocoa polyphenols.” Id.
As discussed in the claim rejections, though, Nair et al. discloses that sterilization may occur at temperatures as low as 175°F ([0024]), which is well within the range of temperatures taught in the present specification as being suitable. That Nair et al. is not specifically directed to a dairy beverage does not undermine the claim rejections, since Ferruzzi teaches a dairy-based beverage ([0001]) that may be sterilized ([0072]). Since Nair et al. indicates that the sterilization processes taught therein are suitable for producing a product that may remain stable for six months ([0004]), such stability would be expected regardless of the type of beverage due to the sterilization causing the inhibition of microbial proliferation. Applicant’s argument is unpersuasive.
Applicant then argued that none of the additionally-cited references remedy the alleged deficiencies of Ferruzzi and Nair et al. (Applicant’s Remarks, p. 13, ¶2). Applicant argued generally that no combination of the cited references teach the claimed beverages with any 
Examiner maintains that the additionally-cited references are adequate for all that is relied on in the present claim rejections, as well as that the combination of those references with Ferruzzi and Nair et al. is adequate to deem the present claims obvious. All of the present claim limitations have been addressed in detail previously herein and were shown to be obvious in view of the noted disclosures of the cited prior art references. Examiner further maintains that such disclosures are adequate to support a reasonable expectation of success in producing the claimed beverages. That Applicant may have recognized an allegedly unexpected benefit of the claimed beverage does not constitute an adequate basis for patentability of the present claims. MPEP 2145 II. Applicant’s arguments are unpersuasive.
The rejections of claims 1-6, 8-11, and 13-22 have been maintained herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793